Citation Nr: 0702740	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for bilateral hearing loss and denied service 
connection for tinnitus.


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision denied service 
connection for bilateral hearing loss on the basis that the 
veteran had a left ear hearing loss disability that 
preexisted but was not aggravated during service, and that 
there was no evidence of a right ear hearing loss disability. 

2.  The evidence received since the January 2002 rating 
decision does not show that the veteran's preexisting left 
ear hearing loss disability was aggravated during service, or 
that he has, for VA purposes, current right ear hearing loss.  

3.  The veteran first reported complaints of tinnitus 
approximately ten years after service, which is not linked to 
service.


CONCLUSIONS OF LAW

1.  A January 2002 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  The evidence presented since the January 2002 rating 
decision is not new and material, and the claim of 
entitlement to service connection for bilateral hearing loss 
has not been reopened.  38 U.S.C.A. §§ 5107, 5108 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2006).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim 
of Entitlement to Service Connection for 
Bilateral Hearing Loss

The veteran is ultimately seeking service connection for 
bilateral hearing loss.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim since an unappealed rating 
decision in January 2002.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

With regard to the first element of a current disability for 
hearing loss, VA considers impaired hearing to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels 
or greater; or when the auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2006).

In addition, a veteran may aggravate a preexisting injury or 
disease when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A.  § 1153 (West Supp. 2005); 38 C.F.R. § 
3.306 (2006).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The RO initially denied service connection for bilateral 
hearing loss in an unappealable January 2002 rating decision.  
The relevant evidence at the time included the veteran's 
service medical records.  These records revealed that the 
veteran had a left ear hearing loss disability prior to 
service that was not aggravated during service, and that 
there was no evidence of a right ear hearing loss disability 
during service.  

In this regard, audiometric testing at enlistment examination 
in June 1991 revealed in the left ear, a 20-decibel loss at 
the 500 Hz level, a 5-decibel loss at the 1000 Hz level, a 
15-decibel loss at the 2000 Hz level, a 25-decibel loss at 
the 3000 Hz level, and a 60-decibel loss at the 4000 Hz 
level.  Testing in the right ear revealed a 5-decibel loss at 
the 500 and 2000 Hz levels, a 10-decibel loss at the 1000 and 
3000 Hz levels, and a zero-decibel loss at the 4000 Hz level.  
Thus, these findings show that the veteran had a left ear 
hearing loss disability upon entering service but no right 
ear hearing loss disability.  

Aaudiometric testing during his separation examination in 
February 2004 revealed no increased hearing loss in either 
ear.  Testing in his left ear revealed a 25-decibel loss at 
the 500 Hz level, a 5-decibel loss at the 1000 Hz level, a 
15-decibel loss at the 2000 Hz level, a 20-decibel loss at 
the 3000 Hz level, and a 55-decibel loss at the 4000 Hz 
level.  Testing in his right ear revealed a 5-decibel loss at 
the 500, 1000, and 3000 Hz levels, and a zero-decibel loss at 
the 2000 and 4000 Hz levels.  

Based on the foregoing, the January 2002 rating decision 
denied service connection for bilateral hearing loss on the 
basis that the veteran's hearing in both ears remained 
essentially unchanged during his period of military service.  
The veteran was notified of the January 2002 rating decision 
and of his appellate rights in a letter dated that same 
month; however, he did not seek appellate review within one 
year of notification.  Therefore, the January 2002 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In October 2004, the veteran attempted to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
on the basis of new and material evidence.  Under VA law and 
regulations, if new and material evidence is presented or 
secured, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  When 
reopening an appellant's claim, the Board performs a two-step 
analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
January 2002 rating decision.  Since that decision, however, 
no medical evidence has been submitted with respect to the 
veteran's hearing.  In fact, the veteran failed to appear at 
a VA audiological examination scheduled for July 2005, 
costing the VA one-hundred and sixty-two dollars.
 
Under 38 C.F.R. § 3.655, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied (emphasis added).  Based 
on the fact that the veteran failed to attend the 
examination, the claim must be denied. 

In any event, new and material evidence has not been 
submitted since the final January 2002 rating decision.       

The only evidence in support of the veteran's claim involves 
his own lay statements.  However, the Board emphasizes that 
statements provided by the veteran are not material within 
the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

In conclusion, the veteran has not submitted new and material 
evidence since the final January 2002 rating decision that 
denied service connection for bilateral hearing loss.  
Therefore, the January 2002 rating decision remains final and 
the appeal is denied.

II. Service Connection for Tinnitus

The veteran claims that his tinnitus began in service.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).  For the reasons 
set forth below, however, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

The veteran's DD Form 214 shows that he worked as an aircraft 
electrical and environmental apprentice for two years.  In 
light of this work experience, the Board acknowledges that he 
was exposed to noise in service.  Nevertheless, his service 
medical records make no reference to tinnitus.  Thus, the 
veteran's service medical records provide probative evidence 
against the veteran's claim. 

More importantly, the veteran first reported the onset of 
tinnitus in October 2004, approximately 10 years after his 
separation from active duty.  This 10-year period between 
service and his first complaints of tinnitus provides highly 
probative evidence against the appellant's claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

Moreover, a review of the claims file fails to reveal any 
medical records documenting the veteran's complaints of 
tinnitus.  Thus, no medical evidence indicates that the 
veteran's tinnitus is related to noise exposure in service.  
The Board again points out that the veteran failed to report 
for a VA audiological examination scheduled for July 2005, 
which may have provided evidence in support of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding 
that if a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  Despite the veteran's 
statements in support of his claim, his statements alone are 
insufficient to award service connection.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (laypersons are not competent 
to render medical opinions).  

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a November 2004 letter by the RO (1) 
informed the appellant about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for bilateral hearing loss, the Board finds that 
the November 2004 letter complies with Kent v. Nicholson, 20 
Vet. App. 1 (2006), in which the Court held that, in addition 
to notifying the veteran of evidence and information 
necessary to prove his underlying claim, the claimant must 
also be notified of the evidence and information necessary to 
reopen his claim for service on the basis of new and material 
evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The Board also reiterates that the veteran failed to appear 
to a VA audiological examination scheduled for July 2005.  

As noted above, the Court has held that the duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood, 1 Vet. 
App. at 193.  In addition, VA regulation provides that when a 
claimant fails to report without good cause for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655 (2006), as it was in 
this case.

In any event, with respect to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for bilateral hearing loss, the Veterans 
Claims Assistance Act of 2000 appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, in the 
absence of new and material evidence, VA is not required to 
provide assistance to a claimant in attempting to reopen a 
previously disallowed claim).  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


